Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 1 of 8   PageID #:
                                  13135




                       EXHIBIT E
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 2 of 8                   PageID #:
                                  13136
                                 MORTGAGE           ENTERPRISE INVESTMENTS      't,t3p
                                                                                    shalt
          MEI
          Application

          Customer Informdion

          Name



                 2               M
                                            State

                          Number




                                     Date



                     'r4.16
                          ,rr,

          MorQagelnforoetign_

          Current


                          a.o
                     1/




          AgnUAgency Information




          I2B.$3 WnqMs4p$edn




                                                                                              504

                                            1
                                                                             WILLIAMS-ET_AL-070297
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 3 of 8                                                                                                                              PageID #:
                                        13137 OFATTORNEY
                        STATUTORY SEORT FORMPOWIR
                                                         TENIIESSEE COD.E ANNCEATED SECIIOI{ 34+IOI ts                               I{4I U
                                                                   AND IIAWAII REVISED         55ID          8f^flIII

     IMPTOR'TA$I NOTICE: Ttc                  po% grarbd by this doc:llMtrc kwd ud swuepirg. Thry                       m     dcfiircd in   T@ffi fuE             A!rc.t|bd   rstio
     34+I0l       to   346-l   l!   dnd   Hawlii:Raviiod gt!tutc 55ID.

     Ifyoubm           cay   rlrcstios about                                                                                                     try you   ifyou widrto  doo. ThbPovqof
                       nxomticdly                                                                                                                *pcstiou    gr   rluulrar of yu miagc.
                                                                                              to   mt

                                                                                         PRINCIPAL

                                                            *)Ez"$o*.t v, tzta oarrt g, a
                                                                                                                                                                                      E
                                                                                                                                                                                      (,       *
                                                                qv- zqk     Le.4a 9 f                                          ,
                                                                                                                                                                                      r             z
                                                                 VJttfir*r-t r.flt ? b ??                                            1                                           :1
                                                                                                                                                                                                    o
                                                                                                                                                                                                    b
     Afi{)RNETS.IN.FACT                                                                                                                                                     al                      E
                                                                                                                                                                                                    tr
                                                                                                                                                                                                    &
                                                                                                                                                                                                    trt
     Cormonllw OflieofAmie
     KrBdx ll1968
                                                                                                                                                                            ,ql                     t,
     NaSviile TN         372?2
                                                                                                                                                                              N                     .E
     AnthorryTroy Willims
     Wta Ftwco.
     Robbin Krdaner
                                                                                                                                                                            til                     I
                                                                                                                                                                                 o
     tMphHedydh                                                                                                                                                                  C
                Hdedt
     'Fhtfrqf                                                                                                                                                                              g
                                                                                                                                                                                           o
     r'-chsuomey&-frr my indcFildeoth Exeroix lbp powm gradcd

     ," Nelfun V,lYt*l*uil1,                                             -rppoiarrhcabovemndAnom€y(s)-ir-ferbrcraEyAnorEy(s)-in-Fad:

     FIRST: To act       fil   tr
                           ruy wy thst I Ey*lf wld act with spmr to *rc following mttas, as eadr of
                                     iD                                                                                            tlca     is   &IiD.d h Ter&$aa Codc
     AeB'lntrd $$ 34-6-l0f to 14-6-1.1I rdltrErii Rcvitd Slstuc 551D.

     SECOND: Ttis            Pffir   of AironB, shrll   mtire   to be etreatiE   if I bccme iMpacirdcd or            iM(pclmt.
     THIBD:                                                                                        itor   tbc   eorfiiilgis   ulwir         rquhed by        Tm           Code
     AEotrtod

     In   Sibes    Wmf           I bavc hsrtoto sigmd my    m                                                                                      20t].




     (Achpdedgcmtof                  PdrcipGD




     STATEOFEASAII                               )
                                                 )$
     COUNTYOFEAWAII                              )
     Tlefcegoinginsrrrmt                  w   rc&ao*lcdgedbefw    * rr." M 6,            of                      fi\a4+                          2013,

                                                                                                                        {-


                                                                                    My   c,         "*e,q"+r?L3a-ruJL
      Thk   insrnmt            rc   &aftod by   Cm       law Offw   of   Amqiq    P-O.   Bq    I I I 9(i8,   Ndrillc,   TN 37222




                                                                                                    2
                                                                                                                                                                                       WLLIAMS-ET-AL-070298
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 4 of 8                                                                                                           PageID #:
                                        13138
                        STATUTONY $|oNTIORM POWER OT ATT(Xnlf,Y
                                                         IEMTESSEECOilIE ANNOIATET SECTION3{+I0I                     !o3a+tlr
                                                                     AND HAWAtr REVISED STATUIE             g'ID

     ID!?|ORIANT NOIICE: Thc powr tmtsd by tttb docurratt ac                    hud ad    snocping l}cy rrc rbfiacd in Tcnrsse Codc          AilEt   .d   sc.rir
     34,6,10l b 3,1+ll I ud llsrii Rc?iicrt $tG 551D.

     If yohrvc my qntions aDoU                                                                                                                            s.   ThilPmyaof
     atoary ir lmraicdh E ninaEd                       ir to                                                                                          ofloun[rirSp.
                                                                       amw.in-fia
                                                                                  PRIIrcIPAL




                                                                                                                                                                   E
     ATTORI{EY$IN.FACT                                                                                                                                         *
     Comnmtaw         OficofAmis
     POAo(   tll96t
     NIstndllc'IN 3722

     laloryTrqWillerc
     MaFrdiw
     RdUnXratu
     Ywhlr*L:rh
     Wh*yfWt


     F8h dtonrcy.in-fictrEy irdcpco&ody (ac(cisc 6c po$rsSrl rEd.                                                                                                  F   g
                                                                                                                                                                   E
                                                                                                                                                                   2   11
     r,   lflfl.tWW             Iffi-dUO            fi*W*liil        -e@rdrcsovcnnrcrrAtffircy(slin-&cno!6tamyAno,rr(3}itr-Fxr:
     FInST: To.*r     fuoc     in   nryglyrtd         Iml.sclfcould rctwift Gpasttolbcftlldifignr[E s, a    chof     lhm    is   dcfrcd iaTcnncssccOodc
     amomcd     .!$   3l+l0t        b   3,1+lll     lrd l{nilii Rcvllrd srsrcsrlD.

     dco*u Itir        ru""rof AtbnEy sldl conttulcbbc c&diEifl bffiincrpciracd                      orincompcrarr.

                                                                                         it or tbc rcoodilrg io   odrrsi*   cquircd by    Tw      Codc


     ln Wihcs'r WIE    lof tkyc h.rsrr(o sitlcd ny                                                                                20r3.




     (Adsm,HgErtdtl       of   Prircipal)




     STATE OFIIAWAII                            )
                                                x
     C(X'NfiOFEAWAII                            )

     ftc hcgpiry irtun:n ms               *torylodSEd bGfxc      G 6b-dry                                                        2013,




                                                                               s@awffitr
                                                                               MyComisio


      'Itrb kEtrunHil   Ednftd            by   CqmmlrwOEcof i{ncricaPo. Bq ll1968'Ndtrillc                1N37222




                                                                                           3
                                                                                                                                                                   wILLtAMS_ET_AL_o70299
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 5 of 8                                                               PageID #:
                                  13139
                     MEI                           Eomeowner $ervice Guarantee Agreement

                     General Instructions; Please read and        sip    that you mderstand the following guarant@.



   tr   undersurd that what Mortgage Enterprfue Investmenb                   (*MEf) guarantees is the ability to file on my behalt, the
   (1llomeowner') md secure a Morlgage Service Payrneut                       ('MSf1 fee that is half of u8rat my current mortgage
   paymEnt is. I understandthat this is not a mortgage loan modifisstion nor a rcfinrtcing of the loan. I undersand that
   my Mortgage Service Fayment (}ISP) does not include mortgage insurance through the EHA nor the U.S.
   Deparunent of ltousing and Urban Development. I undestand jt is my responsibility as ("Hom6o\utelJ to procure
   my own homeowner's insurance. I rmdersEnd that on average it tai<es one-half (l/2) of the time of rny original
   mortgage payoff time obligation to pay off my lulortgaCe Service Payment ('I!{SP'). I understand that there is an
   initial $500 - $1000 file set-up fee in order to beglE the process. I understand that if Mortgrge Enterprise
   Investments ('MEf) does not rcduce my monftly paymert by on+half (12) of what I am cugently paying on my
   mortgage and does dot redqc€ my curreni mortgage loan pay-off term by one-half (l/2) of my cunmt pay-off
   obligstioq IyIEI will firllv refund my $500 - $1000 initial fiIe set-up fee if paid in tull at the time of the initiation of
   my file. I understand that MEt's I00% Money Back Guarantee to me as a ("Horneowuer") is to ensure that I incwno
   risk if Mortgrge Erferprise Investments ("I}IED is unsuccessfiil in reducing my monthly paymenl and pryoff
   time. I am entering into this agr€emeut upon my owu volition and fu1ly understand the terms and conditions of this
   agreement.


                                                                                                                         o
                                                                                                                          I
                                                                                                                          IL
                                                                                             Date
                                                                                                                    t}
                                                                                                    @o/te
                                                                                             Date

                              Enterarise Investments

                                                                                                           t5
                                                                                             Date




        SubscribedandSwombeforemettris                     J&    dayof          hla,,t
                                                                                         r
                                                                                         t          zots




         My Commission



        l22t-Zl0E'OiO2) HooE Oivsercurtl'nEc Se$iceA8l.Eci!"nt




                                                                         4
                                                                                                                         WLLIAMS-ETJL.O7O3OO
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 6 of 8                                           PageID #:
                                  13140 . '.: i -,--: :-''

                                          MEI Insurance and   Ta,x   Disclaimer


          I  understand that Mortg;age Enterprise Ilvesfinents ('MEf) dses not offer nor is
          obligated to acquire, obtain or provide home owners insurance for my property. It is my
          sole duty to procure adequate insuralrce to insure my property from any'loss o1 dalnages.
          I also uderstand that I am responsible for paying my ovrn property taxes if applt:cable.



                                                                                  dz-a"42
                    Owner                                                   Date


                                                                              S"'A{o-t3
                                                                             Date




          IZZE   Ofi PIIOZ)ME, lramrdre Diffldnet




                                                          5
                                                                                                 WI   LLIAMS-ET_AL.O7O3O'I
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 7 of 8                                             PageID #:
                                   13141
                      HOMEOW}IERS GUARANTEEI} SERYICES

                  As a benefit of being a mortgage service customer you will have access to the
          following Common Law services as long as you are currert with your payments and not
          in delinquent satus. Tlese services will be available to you as a lifetime guarantffi even
          after your mortgage service is paid in full. Some servic$ will have restictious and others
          will not The listbelorr will outline dre services with restictions and services without
          restrictions.

          Services Without Restrictions;

          Wills
          Trust
          Power of Attomey
          Tag De-tegistration
          DocumentDrafting
          DocumentReview
          Documentf iling
          Phone oalls on your behalf
          Common Law Maniage Affi davits
          Common Law Divorce Affidavits
          Common Law Birth Affiilavits
          Sovereign Peaoe Officer Ctxtificatjon
          Expatriation
          Credit Repair in rclation to the Mortgage

          Services With Restiction$: (Discounted to 50% of normal cost)

          Property Ta,res
          CreditRepair
          IRS Tores
          Swereigrrty Certifi oation

                  This guarantee is legally binding upon the Commop Law Office of America and
          it's subsidiaries as a service to the MEI's customers. This guarantee is only for MEI
          customers who are currerf and in good strnding on their accounts. Any IvIEI customer
          not current      good standing are noteligible for these                         rate.




          HGS Form i30 (04/13)




                                                        6
                                                                                                       WILLIAMS_EI_ALO7O3O2
Case 1:17-cr-00101-LEK Document 1109-5 Filed 10/26/20 Page 8 of 8                                          PageID #:
           FO RECLOSA RE DISCLOSU RE 13142

          TERMSANDCONDMONS

          This contract agreement is predicated upon      pre-forecloxre status ondpre-j*liciat court
          order   or judgment beingrenderd. Ifyou are repr*ewed by the Cqnmon Lavv ffice of
           America attorneys infaA and{or teasons an our pwt that thecwtomer rcmeho* loses
           their home $ter we hove had ample time and propr notilimtion and autharization to
           Ittigate on the customers behalf, all of the services of the Comman Law ffice of America
           will befree of chmge. Ifyau have chasen to seek other legal aouwel and a jtdgmmt las
           been retdeted against you by a judge tbough a court order wtd yon decide lo proare
           off $ervices to Fotect )Nur prcWly interest, 1au will nat receive the same gtarontee a^r
           eustomsrs who hwe comc to w in pe-foteclosure or pre-judicial cotrt order. Ilowevq,
           {yafeel tlwtyou have nu been adequatelyrepresilted byyowformer attontey atl&4/,
           we are willing ta go Ser then on yott belwlffor panitive n onetdry dmttages. Comman
           Law Offee of Amefiea mafus no guarantees greept that v,e will yepresen 1nu to the besl
           ofow ability to protect yaur property interests and execute oar fiduciary duties to the
           sane. Mortgage Entuyprise Investments does nat |uve a{oreclosure policy to{oreclose
           on ary castomers home. We assist cwtomerc in keeplng their hqnes at an afordable
           rate. Ifyour financial sittation andu goes a drastie fidnsformation whether there is q
           itlness, deqth tn the fomily, loss ofjob or pql c7tt, we have a hardship pragran that 1nu
           nay qwltfifar Thot pogram is predicated upon yow ability to show proof tlwt yow
          finarcial situation hos changedfrom whwtyou inltially sigtted tqfor the mofigage
           service pdyment rcductiorl You must provide doanmented proof thot ymr financial $tatus
           ha,t changed. Ance lnu prwtde the proper docwnentation thenyow mortgage setvie
          pawent will be adj*ted accordingly. We have a roclc solid proven melhod that have
          ytelded a 100?6 saccer,r rate and we stand firmly behind aw guarwttee. tsy signing this
          foreelasure disdosrffe you ogree that you understard the terfiis and conditions ofthe
           contrad wirt Mortgage Enterprise Investments,




                       Sigrwtwe




          *'w*
          rt^+l4nt)      il^[],;rr*.




          FDForm       fiI p4/13)




                                                        7
                                                                                                   WILLIAMS-ET-AL-O7O3O3
